Dove, J. Sophia Stratton filed her claim for injuries on February 1, 1963, and it apears from the files that all notices of intention to institute action in the Court of Claims have been duly and properly filed by said claimant. The evidence discloses that on the morning of October 15, 1962 claimant was driving her automobile in the vicinity of Kingery Highway and Torrence Avenue, County of Cook, and State of Illinois. It was early in the morning, and the traffic was being re-routed because of a previous accident. The evidence further discloses that claimant was proceeding in a line of traffic at a very slow rate of speed; that a man identified as William C. Baier, an employee of the State Highway Department, was directing traffic, and had in his hand a red light or flare, with which he was motioning in a circular manner directing traffic; that he was approximately two feet from claimant when sparks and phosphorus matter flew from the torch into the window of claimant’s car, causing the jacket of her cloth suit to become ignited and burning her on her right arm and chest. The evidence further discloses that, as a result of said burns, she has a number of scars at the present time, appearing on her left arm at the elbow, her left hand at the thumb, her right arm at the inner aspect of her elbow, her right wrist, and her left shoulder. These burns and scars were approximately the size of a penny, and will probably remain visible during the remainder of her lifetime. The two employees of the State of Illinois, William C. Baier and Nick Matecek, also testified as to the burns received by claimant, and the manner in which the accident occurred. There is no evidence that claimant was guilty of any contributory negligence. We find the State of Illinois guilty of negligence, and hereby make an award to said claimant, Sophia Stratton, in the amount of $500.00.